DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-6 are allowed.

REASON FOR ALLOWANCE

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 1 with the allowable feature being:” A package structure, comprising: a redistribution structure comprising a first circuit layer and a second circuit layer disposed over the first circuit layer, wherein the first circuit layer is electrically connected to the second circuit layer; a chip disposed over the redistribution structure and electrically connected to the second circuit layer; an inner conductive reinforcing element disposed over the redistribution structure, wherein the reinforcing layer has a through hole; and a conductive connector disposed in the through hole, wherein a top portion of the conductive connector and a bottom portion , and the bottom portion of the conductive connector is electrically connected to the second circuit layer; a protective layer overlying the chip and a sidewall of the inner conductive reinforcing element; and an antenna pattern disposed over the protective layer and electrically connected to the top portion of the conductive connector.”
Therefore, claim 1 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 6 with the allowable feature being:” A method of manufacturing a package structure, comprising: providing a redistribution structure, a first circuit layer and a second circuit layer disposed over the first circuit layer, and the first circuit layer is electrically connected to the second circuit layer; forming an inner conductive reinforcing element over the redistribution structure, wherein the reinforcing layer has a through hole; and a conductive connector disposed in the through hole, wherein a top portion of the conductive connector and a bottom portion thereof are exposed outside the reinforcing layer, and the bottom portion of the conductive connector is electrically connected to the second circuit layer; disposing a chip , wherein the chip is electrically connected to the second circuit layer; forming a protective layer overlying the chip and the inner conductive reinforcing element; and forming an antenna pattern over the protective layer, wherein the antenna pattern is electrically connected to the top portion of the conductive connector.”
Therefore, claim 6 is allowed.

Claims 2-4 are also allowed as being directly or indirectly dependent of the allowed base claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847 

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847